Citation Nr: 1543498	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for a deformity of the third metatarsal of the left foot and second metatarsal of the right foot with scar, excluding a temporary total rating due to convalescence from May 3, 2013, through June 30, 3013.  

2.  Entitlement to service connection for hypercholesterolemia, claimed as high cholesterol.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for right leg sciatica/radiculopathy.

12.  Entitlement to service connection for left leg sciatica/radiculopathy.


REPRESENTATION

Appellant represented by:	Kenneth Dojaquez, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

On his substantive appeal, received in August 2013, the Veteran requested a hearing via videoconference before a Veterans Law Judge.  However, that hearing request was later withdrawn by the Veteran's attorney.  See January 2015 deferred rating decision.

The Veteran appointed the attorney named on the title page of this remand as his representative for all VA claims.  See August 2014 VA Form 21-22.   This new appointment effectively revoked the Veteran's prior appointment of Veterans of Foreign Wars.  

Review of the record shows that, in August 2015, VA received the Veteran's application for a TDIU in which he maintains that a TDIU is warranted on account of his service-connected bilateral foot disability, and it does not appear that the RO has yet initiated development on such claim.  Nevertheless, the Board notes that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The TDIU claim is therefore a part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.

The Veteran last underwent a VA compensation examination to assess his service- connected bilateral foot disability in April 2013.  The record shows that he subsequently underwent surgery to remove a painful internal fixation in the left foot and remodeling of the third metatarsal in May 2013.  The Veteran has not undergone a VA compensation examination subsequent to this surgery.  Accordingly, an updated examination is necessary to ascertain the current nature and severity of the service-connected bilateral foot disability.  The Board also observes that a January 2015 VA podiatry note indicates that the Veteran is to undergo additional foot surgery; thus, any relevant records should be added to the claims file.  

VA examinations are also needed to determine the nature and etiology of the currently claimed hypertension, hypercholesterolemia, and sleep apnea.  

The Veteran is currently diagnosed with hypertension.  He asserts that he was told by a corpsman in-service that he had high blood pressure.  He acknowledges that he was not given anti-hypertensive medication in service, and his service treatment records (STRs) do not show a diagnosis of hypertension.  His STRs however do show some blood pressure readings that may be considered elevated.   See for example, November 199 Dental STR; December 2000 Dental STR; April 2004 Dental STR.  Accordingly, a VA examination should be afforded to him as he has not yet been afforded one to determine the etiology of his hypertension.  Alternatively, the Veteran maintains that his currently diagnosed sleep apnea has caused his hypertension.   See Veteran's April 2012 statement.  

On his August 2013 substantive appeal, the Veteran stated that he has experienced sleep apnea symptoms such during service and ever since.  VA medical records currently show a diagnosis of sleep apnea in April 2012.  Accordingly, a VA examination should be afforded to him as he has not yet been afforded one to determine the etiology of his sleep apnea.

The Veteran also seeks service connection for hypercholesterolemia.  His STRs and post-service records show laboratory findings of high cholesterol.   See September 2003 laboratory finding; October 2003 Medical, Dental, and Educational Suitability Screening for Service and Family Members; VA problem list noting a February 2013 diagnosis of hypercholesterolemia.  A VA examination is therefore necessary to determine whether he currently has a disability manifested by high cholesterol, and if so, whether it is related to the in-service high cholesterol readings or any other incident in service.    

Lastly, the Board notes that, in a January 2015 rating decision, the RO denied the Veteran's service connection claims for a lumbar spine disability, a right hip disability, left hip disability, right knee disability, left knee disability, right leg sciatica/radiculopathy, and right leg sciatica/radiculopathy.   In August 2015, within one year of the January 2015 rating decision, the Veteran disagreed with these denials.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Accordingly, remand is required so that he may be issued a statement of the case with respect to the service connection issues denied in the January 2015 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file any outstanding VA medical records, and any outstanding private medical records identified by the Veteran to help substantiate his claims on appeal.

**Ensure that the updated VA medical records include any foot surgery treatment in 2015. 

2.  Then, provide the Veteran with a VA compensation examination to ascertain the current nature and severity of his service-connected bilateral foot disability with scar.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

a.  Indicate all signs and symptoms of the Veteran's deformity of the third metatarsal of the left foot and second metatarsal of the right foot with scar.
b.  Determine whether the Veteran's bilateral foot disability is severe or pronounced.

c.  Indicate the nature and extent of the right foot scar, and any other related scars on either foot.  Provide the measurements of the Veteran's scar(s), and indicate for each scar whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion, and any other symptomatology associated with the scar(s).

d.  Provide findings as to the impact of the Veteran's bilateral foot disability on his daily functioning.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of his hypertension.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

a).  Determine the approximate onset of the Veteran's hypertension.  

b).  Provide an opinion as to whether the Veteran's hypertension began during active service or is related to any incident of service.  Address the significance, if any, of any elevated blood pressure readings in service.

c).  Provide an opinion as to whether hypertension began within one year of discharge from active service. 

d).  Comment on any relationship between the Veteran's hypertension and sleep apnea, as asserted by the Veteran.

Please reconcile all opinions with both the medical and lay evidence of record.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

4.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of his hypercholesterolemia.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:
 
a).  Indicate whether a disability manifested by high cholesterol is currently shown.

b).  For any disability manifested by high cholesterol,  determine whether it had its onset in service or is otherwise related to it.

Please reconcile all opinions with both the medical and lay evidence of record.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

5.  Provide the Veteran with a VA compensation examination to ascertain the etiology of the currently diagnosed sleep apnea.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

a).  Determine the approximate onset of the Veteran's sleep apnea.   

b).  Provide an opinion as to whether the current sleep apnea had its onset in service or is otherwise related to it.

In doing so, address the Veteran's competent report of any observable symptoms during service and ever since.  See VA Form 9.  Also, address any reports of asbestos exposure during service.  See June 2014 FDC.

Please reconcile all opinions with both the medical and lay evidence of record.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

6.  Then, readjudicate the issues currently on appeal, including the derivate TDIU claim.  If the benefits sought remain denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

7.  Issue a statement of the case (SOC) with respect to the issues of entitlement to service connection for a lumbar spine disability, a right hip disability, left hip disability, right knee disability, left knee disability, right leg sciatica/radiculopathy, and left leg sciatica or radiculopathy, and notify the Veteran of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




